Title: To James Madison from James Monroe, 2 July 1802
From: Monroe, James
To: Madison, James


Dear Sir
Richmond July 2. 1802
It is understood that the functions of the marshall here ceased on the last of June, by virtue of the late law repealing the former Judiciary law of the UStates. By the former Law this State was divided in to two districts, an Eastern and a western district, & Major Scott was appointed marshall of the Eastern. By the 13. Sect: of the last Law that division is abolishd, the whole State is made but one district and otherwise designated in reference to the general system of districts & circuits, so as to make his commn. totally inapplicable to the present state of things. His delicacy has prevented his writing to you on the subject, for reasons wh. will readily occur to you. But hearing the above, as that he had not written, I take the liberty to communicate it to you, that you may examine into the affair, and apply with the least possible delay the remedy wh. the case requires. You will readily perceive the inconvenience attendant on such a state of affairs. All Judicial process is suspended &ca. The merits of Major Scott are too well known to require commendation from me. If he was not in the office he is precisely the man who ought to be called into it, or some office which is due to extry. merit, in a person who is still capable of performing the duties of any he wod. undertake. Sincerely I am yr. fnd.
Jas. Monroe
 

   
   RC (DLC). Docketed by JM.



   
   Section 13 of the “Act to amend the Judicial System of the United States,” signed into law 29 Apr. 1802, provided for the removal of all marshals and district attorneys from “districts which were divided or within the limits of which new districts were erected” by the Judiciary Act of 1801 (U.S. Statutes at LargeThe Public Statutes at Large of the United States of America … (17 vols.; Boston, 1848–73)., 2:156, 164).



   
   Jefferson made an interim appointment of Joseph Scott to be marshal of the district of Virginia on 8 July 1802; he submitted this appointment to the Senate on 11 Jan. 1803, and that body confirmed Scott a week later (Jefferson to Daniel Brent, 1 Aug. 1802 [DNA: RG 59, ML]; Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:433, 437).


